MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                 FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                         Jan 31 2017, 9:02 am

      court except for the purpose of establishing                           CLERK
                                                                         Indiana Supreme Court
      the defense of res judicata, collateral                               Court of Appeals
                                                                              and Tax Court
      estoppel, or the law of the case.


      APPELLANT, PRO SE
      S.C.
      Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      In the Commitment of S.C.                                January 31, 2017
                                                               Court of Appeals Case No.
                                                               49A04-1608-MH-1802
                                                               Appeal from the Marion Superior
                                                               Court
                                                               The Honorable Steven R.
                                                               Eichholtz, Judge
                                                               Trial Court Cause No.
                                                               49D08-1606-MH-23181



      Pyle, Judge.


                                       Statement of the Case
[1]   S.C., pro se, appeals her involuntary temporary commitment. However, due to

      her lack of cogent argument and appellate rule violations, we conclude that she

      has waived her claim on appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-MH-1802 | January 31, 2017    Page 1 of 5
[2]   We dismiss.


                                                      Issue
              Whether S.C. has waived appellate review of her argument.

                                                      Facts1
[3]   On June 28, 2016, Eskenazi Hospital filed an application for emergency

      detention of S.C. The trial court held a hearing on the application and ordered

      that S.C. be involuntarily committed to Eskenazi Hospital on a temporary basis

      until October 5, 2016. Subsequently, S.C., pro se, filed a motion to belatedly

      appeal her commitment, and this Court granted the motion. In our order

      granting the motion, we ordered S.C. to file an amended notice of appeal that

      included instructions for the Court Reporter as to which hearings S.C. wished

      to have transcribed. S.C. filed an amended notice of appeal but did not specify

      a hearing she wished to have transcribed.


[4]   Thereafter, S.C. filed an Appellant’s Brief arguing that she was not mentally ill

      and that the police reports that were the basis for her commitment were false.

      As a result, S.C. asserted that she should be released from her commitment.

      However, S.C. did not file an Appellant’s Appendix or a copy of the trial

      court’s commitment order. In addition, her brief lacked headings, citations to




      1
       The only facts we have concerning S.C.’s commitment proceeding are those we have gleaned from the
      chronological case summary that was attached to the Clerk’s “Notice of Completion of Clerk’s Record.”

      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-MH-1802 | January 31, 2017        Page 2 of 5
      the record, and citations to legal authority. Eskenazi Hospital did not file an

      Appellee’s Brief.


                                                     Decision
[5]   On appeal, S.C. argues that she should be released from her involuntary

      commitment because she is not mentally ill and because the police reports that

      were the basis for her commitment were false. However, S.C.’s lack of cogent

      argument and numerous appellate rule violations hinder us from reviewing her

      claim.2


[6]   Preliminarily, we must note that we have previously explained that:

               one who proceeds pro se is held to the same established rules of
               procedure that a trained legal counsel is bound to follow and,
               therefore, must be prepared to accept the consequences of his or
               her action. While we prefer to decide cases on the merits, we will
               deem alleged errors waived where an appellant’s noncompliance with the
               rules of appellate procedure is so substantial it impedes our appellate
               consideration of the errors. The purpose of our appellate rules, Ind.
               Appellate Rule 46 in particular, is to aid and expedite review and
               to relieve the appellate court of the burden of searching the
               record and briefing the case. We will not become an advocate for
               a party, nor will we address arguments which are either
               inappropriate, too poorly developed or improperly expressed to
               be understood.




      2
        Furthermore, based on the chronological case summary, it would appear that S.C.’s temporary
      commitment has expired, rendering any alleged error moot. See Commitment of J.B., 766 N.E.2d 795, 798
      (Ind. Ct. App. 2002) (“When a court is unable to render effective relief to a party, the case is deemed moot
      and usually dismissed.”).

      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-MH-1802 | January 31, 2017             Page 3 of 5
      In re Garrard, 985 N.E.2d 1097, 1103 (Ind. Ct. App. 2013) (quoting Ramsey v.

      Review Bd. of Ind. Dep’t of Workforce Dev., 789 N.E.2d 486, 487 (Ind. Ct. App.

      2003) (internal quotations marks and citations omitted)) (emphasis in original),

      reh’g denied, trans. denied.


[7]   In this case, S.C. claims that she should be released from her commitment

      because the reports that were the basis for her commitment were false.

      However, she does not provide any citations to the record or to legal authority

      to support her argument. Because a party waives an issue where the party fails

      to develop a cogent argument or provide adequate citation to the record or legal

      authority on appeal, we conclude that S.C. has waived her claim. See id.


[8]   Moreover, S.C. has not provided this Court with a sufficient record to review

      her claim. S.C. did not file an Appellant’s Appendix including, as required

      under Appellate Rule 50(A)(2), the chronological case summary, the appealed

      judgment or order, or “pleadings and other documents from the Clerk’s Record

      in chronological order that are necessary for resolution of the issues raised on

      appeal.” App. R. 50(A)(2). In addition, she failed to specify which hearing she

      wished the court clerk to transcribe, so there is no transcript. Without these

      documents, we are unable to determine even the basis for the trial court’s order

      committing S.C. We certainly cannot evaluate whether that decision was error.

      The only facts we have concerning S.C.’s commitment proceeding are those we

      have gleaned from the chronological case summary that was attached to the

      Clerk’s “Notice of Completion of Clerk’s Record.”



      Court of Appeals of Indiana | Memorandum Decision 49A04-1608-MH-1802 | January 31, 2017   Page 4 of 5
[9]    We recognize that a mental health commitment is a restriction on an

       individual’s liberty that is little different than jail, and we consider it as a

       challenge to the personal liberty we all hold dear. See Jackson v. Ind. Adult

       Protective Services, 52 N.E.3d 821, 824 (Ind. Ct. App. 2016) (quoting Civil

       Commitment of W.S. v. Eskenazi Health, Midtown Cmty. Mental Health Ctr., 23

       N.E.3d 29, 33 (Ind. Ct. App. 2014), trans. denied). However, in order to fairly

       and effectively consider a challenge to a mental health commitment, we must

       receive a record that is much more than just a challenge to the credibility of

       witnesses, a challenge that the trial courts are entitled to resolve on the evidence

       with which they are presented. See id. (stating that “we will not reweigh the

       evidence or assess witness credibility”). The Court of Appeals cannot and will

       not serve as a restrained individual’s appellate counsel. See Garrard, 985 N.E.2d

       at 1103. Accordingly, we dismiss S.C.’s claim. See Ramsey, 789 N.E.2d 486

       (holding that the appellant’s substantial noncompliance with the rules of

       appellate procedure resulted in waiver of his claims on appeal).


[10]   Dismissed.


       Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1608-MH-1802 | January 31, 2017   Page 5 of 5